DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, and 15-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to an interface node comprising a connection feature and at least one structure.  The claim does not appear to positively recite a “component”; rather, the reference to a component seems to be part of a clause that defines how the interface node is made.  Specifically, the claim recites that the interface node is “additively manufactured to achieve a feature that is absent from a component….”
In Claim 2, the “component” is not positively recited as an actual, structural element of the interface node.  As such, it is unclear how claim 2 further defines claim 1, insofar as the interface node is being further defined in terms of an element that is not necessarily an element of claim 1.
In Claim 4, “the reduced size” appears to lack antecedent basis, given that (according to claim 1) the structure has a reduced size “when additively manufactured using the production process of the IN….”  In other words, the “reduced size” of the structure mentioned in claim 1 appears to be conditional upon the structure being made in a certain way.
In Claim 7, “the production process” refers to the production process of the component, which is not a required element.  It is unclear how the scope of claim 1 is being further defined by requiring that the component be made by a specific process, when the component is only mentioned in claim 1 to describe the additive manufacturing process by which the interface node is made
In Claim 12, the “cast component” is only referred to as part of a description of the connection feature.  It is not a positively recited element of the claim.  As such, it is unclear what is being required by the recitation that the feature is “adapted to replace [a] complex feature associated with the case component.”  This is also true of the recitations in claims 15 and 16 that define the node of claim 12 in terms of a relationship to the cast component, which is not actually part of claim 12.
In Claim 21, the “cast component” is only referred to as part of a description of the connection feature.  It is not a positively recited element of the claim.  As such, it is unclear what is being required by the recitation of an isolation feature that “separate[es] the interface node and the cast component.”
In Claim 26, it is unclear what is being required of the connection feature by the recitation that it is “configured to connect to a machined component using a production process with lower geometric flexibility than a print process of the IN….”  Is the connection feature connected to the component by the recited process?  Is the machined component made using the recited process?  The “machined component” is only referred to as part of a description of the connection feature.  Thus, it is further unclear what is being required of the at least one feature by the recitation that it is “adapted to replace [a] complex feature associated with the machine component.”
In Claim 35, the “machined component” is only referred to as part of a description of the connection feature.  It is not a positively recited element of the claim.  As such, it is unclear what is being required by the recitation of an isolation feature that “separate[es] the interface node and the machined component.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-13, and 15-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0016229 to Czinger et al. (hereinafter “Czinger”).
As an initial matter, Examiner notes the use, throughout the claims, of limitations describing the claimed invention in terms of how the node, and/or its features, are intended to be used (e.g., in claim 1, the connection feature is “configured to connect to a lower precision component... .”).  Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Examiner also notes the use, throughout the claims, of limitations describing the claimed invention in terms of the process by which the node, and/or its features, are produced (e.g., in claim 1, the interface node is “additively manufactured at a reduced size using a print process to achieve high precision, [etc., etc.]....”).  Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product- by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

-From Claim 1: Czinger discloses an Interface Node (IN) 102, 501 additively manufactured (AM) to achieve a feature that is absent from a component and a production volume, comprising:
at least one connection feature 502 configured to connect to a the component, the component being additively manufactured using a production process different from a print process of the IN; and
at least one structure 602, different from the at least one connection feature, having a reduced size when additively manufactured using the production process of the IN instead of the production process of the component.
-From Claim 2: Czinger discloses wherein the component comprises an AM Linking Node.
-From Claim 3: Czinger discloses wherein the at least one connection feature is further configured to connect to a Linking Node (i.e., another node 102 in the chassis 100; Fig. 1)
-From Claim 4: Czinger discloses wherein the reduced size provides increased production capacity.
-From Claim 5: Czinger discloses at least one of a set of complex features including a structural feature (nodes can include, e.g., structural features 901-904), a thermal feature, a multi-material feature comprising more than one material or combination thereof, a material characteristic, or a tolerance requirement.
-From Claim 6: Czinger discloses wherein the component includes another connection feature configured for engaging the at least one connection feature of the IN (e.g., tubes 602a-602c read on components that include features that engage with acceptor ports 502).
-From Claim 8: Czinger discloses wherein the at least one connection feature is coupled to the low precision component via a Linking Node (i.e., one of the other nodes 102 in chassis 100).
-From Claim 10: Czinger discloses wherein the IN comprises a different material than the component.
-From Claim 11: Czinger discloses wherein the at least one connection feature comprises an engineered surface (e.g., 901-904) configured to maximize a surface area for improving a weld joint with a deposited material used for the DED.

-From Claim 12: Czinger discloses an Interface Node 102, 501 (IN) additively manufactured (AM), comprising:
at least one connection feature (one of the 502s) configured to connect to a cast component; and
at least one feature (e.g., others of the 502s) from a set including a geometrically complex feature, a thermally complex feature, a multi-material complex feature comprising different materials or compositions thereof, or a complex tolerance requirement,
wherein the at least one feature is adapted to replace at least one complex feature associated with the cast component.
-From Claim 13: Czinger discloses wherein the at least one connection feature is further configured to connect to a cast or forged Linking Node.
-From Claim 15: Czinger discloses wherein the at least one connection feature 502 comprises a male connection feature for engaging with a female connection feature (e.g., the inside of tubes 602) on the cast component.
-From Claim 16: Czinger discloses wherein the at least one connection feature comprises a female connection feature (note that ports 502 are hollow) for engaging with a male connection feature on the cast component.
-From Claim 17: Czinger discloses wherein the male connection feature 502 comprises a tongue for a tongue-and-groove connection.
-From Claim 18: Czinger discloses wherein the female connection feature 502 comprises a groove for a tongue-and-groove connection.
-From Claim 19: Czinger discloses wherein the at least one connection feature further comprises a sealant groove (e.g., 902).
-From Claim 20: Czinger discloses wherein the at least one connection feature comprises at least one fluid port (e.g., nipple 1101) configured for use as an adhesive injection port or a vacuum port.

-From Claim 21: Czinger discloses an Interface Node 102, 501 (IN) additively manufactured (AM), comprising:
at least one connection feature 502 configured to connect to a cast component;
an adhesive inlet channel 1101; and
an isolation feature 1103 separating the IN and the cast component.
-From Claim 22: Czinger discloses a vacuum channel 1102.
-From Claim 23: Czinger discloses wherein the IN and cast component comprise different metals.
-From Claim 24: Czinger discloses wherein the at least one connection feature 502 is further configured to connect to a connecting tube 602.
-From Claim 25: Czinger discloses at least one connection feature is further configured to connect to an extrusion or a panel. (¶73)

-From Claim 26: Czinger discloses an Interface Node (IN) 102, 501 additively manufactured (AM), comprising:
at least one connection feature (e.g., one of the 502s) configured to connect to a machined component using a production process with lower geometric flexibility than a print process of the IN; and
at least one feature (e.g., other(s) of the 502s) from a set including a geometrically complex feature, a thermally complex feature, a multi-material complex feature comprising different materials or compositions thereof, or a complex tolerance requirement,
wherein the at least one feature is adapted to replace at least one complex feature associated with the machined component.
-From Claim 27: Czinger discloses wherein the at least one connection feature 502 is further configured to connect to a forged component.
-From Claim 28: Czinger discloses wherein the at least one connection feature is further configured to connect to a Linking Node.
-From Claim 29: Czinger discloses wherein the at least one connection feature comprises a male connection feature for engaging with a female connection feature on the machined component.
-From Claim 30: Czinger discloses wherein the at least one connection feature comprises a female connection feature for engaging with a male connection feature on the machined component.
-From Claim 31: Czinger discloses wherein the male connection feature comprises a tongue for a tongue-and-groove connection.
-From Claim 32: Czinger discloses wherein the female connection feature comprises a groove for a tongue-and-groove connection.
-From Claim 33: Czinger discloses wherein the at least one connection feature further comprises a sealant groove 902.
-From Claim 34: Czinger discloses wherein the at least one connection feature comprises at least one fluid port 1101 configured for use as an adhesive inlet port or a vacuum port.

-From Claim 35: Czinger discloses an Interface Node (IN) additively manufactured (AM), comprising:
at least one connection feature configured to connect to a machined component using a production process with lower geometric flexibility than a print process of the IN;
an adhesive inlet channel 1101; and
an isolation feature 1103 separating the IN and the machined component.
-From Claim 36: Czinger discloses an isolation feature between the IN and the machined component.
-From Claim 37: Czinger discloses wherein the IN and machine component comprise different metals.
-From Claim 38: Czinger discloses wherein the machined component comprises at least one connection feature configured to enable the machined component to connect to another part.
-From Claim 39: Czinger discloses wherein the another part comprises any one or more of a connecting tube, an extrusion, another node, or another machined component. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czinger in view of US 9718498 to Faruque et al. (hereinafter “Faruque”).
-From Claim 7: Czinger does not specifically disclose wherein the high speed production process comprises Directed Energy Deposition (DED).
However, Faruque shows the known equivalence in the art of directed energy deposition with other forms of 3D printing (Col. 2, Il. 9-21), which Czinger does disclose. Therefore, because these two methods of printing were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute DED for other forms of 3D printing.

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
	As to Claim 1, Applicant argues “Czinger does not disclose or suggest implementing different production processes for a connection feature and the component that the connection feature is configured to connect to.”
	Examiner disagrees, not because Czinger discloses the limitations as asserted by Applicant, but rather because the claims, in their current form, do not actually require what Applicant is asserting they require.  The claim does not actually require a connection feature and a component that are made by different processes, primarily because the claim does not require a component.  Rather, the component is referenced only as part of a description of the manner in which the interface node itself is made.  Moreover, the component, as it relates to the connection feature, is mentioned only to say that the connection feature is configured to connect to the component, where the non-required component is made in a particular way.
	As to Claim 12, Applicant argues that “[Czinger’s] connecting tubes lack any complex features, and the joints disclosed in Czinger do not include any features adapted to replace any features associated with these tubes (since there are no features to replace).  Applicant makes the same argument as to claim 26.
	Examiner disagrees.  The requirement that the at least one feature is “adapted to replace at least one complex feature associated with the cast component” is, at best, extremely broad (which is the manner in which the Examiner is interpreting it) and is, at worst, indefinite, insofar as adaptiveness to replace a feature of a non-required component is an unclear limitation.
	As to Claim 21, Applicant argues “the Office Action asserts that the outlet 1103 feature of Czinger discloses an isolation feature between the IN and the cast component. However, Czinger makes clear that this outlet feature is fully encompassed by the joint structure such that it cannot be ‘separating the IN and the cast component,’ as called for by pending claim 21.”  Applicant makes the same argument as to Claim 35.
	Examiner disagrees.  Here again, the isolation feature is being defined in terms of its relationship to a non-required element (i.e., the cast component).  As such, the Examiner has interpreted the limitation broadly and concludes that Czinger does disclose such an isolation feature in the form of element 1103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        11/15/2022